       Case 5:21-cv-00076 Document 1 Filed on 07/23/21 in TXSD Page 1 of 3



(2021-139)


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    LAREDO DIVISION

SCHERLY AMY AGUILAR NIETO          §
                                   §                            CIVIL ACTION NO. _______
VS.                                §
                                   §
EFT EXPRESS SA DE CV and CELESTINO §
RODRIGUEZ GARCIA                   §                            JURY DEMANDED


                                     NOTICE OF REMOVAL

        Defendants, EFT EXPRESS SA DE CV and CELESTINO RODRIGUEZ GARCIA file this

Notice of Removal to the United States District Court for the Southern District of Texas, Laredo

Division, pursuant to 28 U.S.C. §1441, based on the following facts, which show that this case is

properly removable:

                                PROCEDURAL BACKGROUND

        1. On June 8, 2021, Plaintiff commenced an action in the 111th District Court of Webb

County, Cause No. 2021CVA001066D2, styled Scherly Amy Aguilar Nieto v EFT Express SA de

CV and Celestino Rodriguez Garcia. Plaintiff alleges Defendants are liable for negligence under

a general liability theory.

        2.      On June 24, 2021; Defendant EFT Express SA de CV was served via a process

server. Defendant Celestino Rodriguez Garcia has not been served.

        3.      Defendants’ Notice of Removal is timely as it is filed within 30 days of actual or

constructive receipt of Plaintiff’s Original Petition. 28 U.S.C. § 1446(b).

        4.      At the time suit was filed, and continuing to the present, this Court had, and still has,

original subject mater jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1). There is
       Case 5:21-cv-00076 Document 1 Filed on 07/23/21 in TXSD Page 2 of 3




complete diversity of citizenship between Plaintiff and Defendants. There are no statutory bars

against removal to the United States District Court, Southern District of Texas.

        5.      The amount in controversy exceeds $75,000.00, exclusive of interests and costs. See

Pet., Paragraph I.I.

                                             PARTIES

        6.      At the time Plaintiff’s Original Petition was filed and continuing to the present,

Plaintiff is alleged to be a citizen of, and domiciled in, the State of Texas. See Pet. Para. II.

        7.      At the time Plaintiff’s Original Petition was filed and continuing to the present,

Defendant, EFT Express SA de CV was and still is a Mexican Corporation with a principal place

of business in Neuvo Laredo, Tamaulipas, Mexico.

        8.      There is complete diversity between the parties.

        9.      A copy of this Notice of Removal was filed with the clerk of the State Court in which

the original action was filed, as required by law.

        10.     Pursuant to Local Rules 3 and 81, this Notice of Removal is accompanied by a Civil

Cover Sheet and copies of the following attached documents:

        a.      Pleadings asserting causes of action (Exhibit A);
        b.      All orders signed by the State Judge (Exhibit B)
        c.      The state court docket sheet at the time of removal (Exhibit C);
        d.      An index of matters being filed (Exhibit D);
        e.      A list of all attorneys, including their addresses, telephone numbers, and the parties
                they represent (Exhibit E);


                                              PRAYER

        For these reasons, Defendants, EFT EXPRESS SA DE CV and CELESTINO RODRIGUEZ

GARCIA request that the Court take jurisdiction of this action to its conclusion and final judgment,


Notice of Removal / 2021-139                                                                        Page 2
       Case 5:21-cv-00076 Document 1 Filed on 07/23/21 in TXSD Page 3 of 3




to the exclusion of any further proceedings in State Court, in accordance with law.

        Dated July 23, 2021.

                                             Respectfully submitted,


                                             “/s/” Anthony B. James
                                             Anthony B. James, Attorney in Charge
                                             State Bar No. 10537300
                                             Federal I.D. No. 3785

                                             HODGE JAMES JILPAS & NICHOLS
                                             Attorneys at Law
                                             P.O. Box 534329 (78553)
                                             1617 E. Tyler, Suite A
                                             Harlingen, Texas 78550
                                             Telephone: (956) 425-7400
                                             Facsimile: (956) 425-7707

                                             Attorneys for Defendants



                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing, Notice of Removal
has been served on the 23rd day of July, 2021 to all attorneys of record as follows:

        Email: eservice@mcfirm.com
        Jeffrey J. Tom
        Jacob D. Cukjati
        Abagail C. Arris
        Martin, Cukjati & Tom, LLP
        1802 Blanco Road
        San Antonio, Texas 78212

                Attorneys for Plaintiff


                                             “/s/” Anthony B. James
                                             Anthony B. James



Notice of Removal / 2021-139                                                                Page 3
